DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: Please see pages 1-2 (labeled pages 5-6) in the Applicant Arguments/Remarks Made in an Amendment filed 8/13/21, the Allowable Subject Matter section in the prior office action filed 7/9/21, and the claim language below.
Claim 1 recites a charging stand, comprising: a casing having a first sidewall, a second sidewall, and a bottom plate, wherein the first and second sidewalls are disposed oppositely and connected to two edges of the bottom plate, respectively, to form a receiving chamber; and a quick-release assembly comprising a body and a fixing element, wherein the fixing element is engagedly disposed on the bottom plate when the quick-release assembly is disposed in the receiving chamber in a mounted position, arranged such that when the quick- release assembly is in the mounted position, a gap remains between the quick-release assembly and the first sidewall, wherein the gap is proportioned for receiving a battery; wherein the casing and quick release assembly are arranged such that the quick-release assembly is movable between the mounted position in which the body and the second sidewall abut and in which the fixing element is engaged with the bottom plate, and a demounted position in which 
Claim 10 recites a method of mounting and demounting a quick-release assembly, comprising the steps of: providing a casing having a first sidewall, a second sidewall, and a bottom plate, wherein the first and second sidewalls are disposed oppositely and connected to two edges of the bottom plate, respectively, to form a receiving chamber; inserting a fixing element of a quick-release assembly at an angle relative to the second sidewall until the fixing element reaches the bottom plate; moving the quick-release assembly to a mounted position in which a body of the quick-release assembly and the second sidewall engage with each other and are parallel and in which the fixing element is engaged with the bottom plate, wherein when the quick-release assembly is in the mounted position a gap remains between the body of the quick-release assembly and the first sidewall, wherein the gap is proportioned for receiving a battery; and switching the quick-release assembly between the mounted position and a demounted position by using the fixing element as a point of support, and at the demounted position the body moves away from the second sidewall at an angle relative thereto and the fixing element is disengaged from the bottom plate.
The prior art does not disclose the above limitations, nor would it be obvious to modify the art in such a manner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Holcomb (US 5,926,005), Yao (US 6,014,010), Sa (US 2011/0134601), Faude (US 5,280,229), Kunert (US 6,042,414), and Huang (US 2002/0115480).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C PIGGUSH whose telephone number is (571)272-5978.  The examiner can normally be reached on M-F 10:00a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/A.P./Examiner, Art Unit 2859                  

/EDWARD TSO/Primary Examiner, Art Unit 2859